DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/04/21 have been fully considered but they are not persuasive. The applicant states that Lucky fails to disclose “a vertical takeoff rotor wing aircraft”. The examiner respectfully disagrees. The provided translation states in Para 0002 that the rotor system has 2 functions. 1) is to function like a support screw as in an autogyro. This is the function that the applicant is referring to in that the aircraft must move forward to rotate the rotor. However, the second function 2) is to function like a helicopter, in which it uses the electric turbines to rotate the rotor in order to produce lift and takeoff and land “like a helicopter”. A clearer translation has been provided with this office action titled “DE_202015001341_second_translation.pdf”. In this translation Para 0002 states “like a helicopter; The Electric Run Gyro Helicopter can take off and land vertically by rotating and pitching the rotor blades.” and in Para 0008 “Take off to descent and land like helicopters”. Therefore, it is also clear that the electric turbines “provide all the thrust necessary to vertically lift the aircraft”.
For claim 10, Applicant states that the motors of Lucky “do not rotate a mast of a vertical take-off rotor wing aircraft to generate energy”. However, kinetic energy is being generated as the rotor wing rotates.
For new claims 13 and 14, applicant refers to Fig. 1 of Lucky to show that “the motors are attached to the same element 6 as is the rotary wings”. The embodiment relied upon in Fig. 37 shows that the rotor wing is connected to the mast by a steering system (M09) and that the pole is attached to the mast above this system. It may be true that the pole and rotary wings are also attached to the mast .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucky (DE202015001341).
Re claim 1, Lucky discloses a vertical take-off (Para 0002 “Like a helicopter”; aircraft can function either “1) Like a support screw” or “2) Like a helicopter” to take-off vertically) rotor wing aircraft (100) (Fig. 34) provided with a propulsion apparatus (Figs. 34-45), wherein said aircraft comprises a rotating mast (M12) configured to rotate said rotor wing (M02), said apparatus consisting of a pole (M04) mechanically connectable to the rotating mast of the aircraft (Fig. 37, connected at M03), and electric turbines (M05) powered by a battery (36, Para 0019) disposed respectively at one of the ends of said pole, wherein said electric turbines are configured to rotate the pole around an axis of the rotating mast in such a way that the rotation of the pole can be used to rotate the rotor wing, (Fig. 34, pole and rotor wing are connected and configured such that rotation of the pole rotates the rotor wing) and said electric turbines powered by the battery provide all the thrust necessary to vertically lift the aircraft (to lift the aircraft “like a helicopter”).
Re claim 4, Lucky discloses the vertical take-off rotor wing aircraft as in claim 1, wherein the rotation of the pole is performed in a different plane with respect to the plane of rotation of the rotor wing (Fig. 35, pole M04 rotates in a plane below rotor wing M02).  
Re claim 6, Lucky discloses the vertical take-off rotor wing aircraft as in claim 1, wherein the pole is mechanically connected to the rotating mast in an integral fashion by means of a rigid joint (Fig. 37, rotor head M03 rigidly connects the pole to the mast).  
Re claim 7, Lucky discloses the vertical take-off rotor wing aircraft as in claim 1, wherein the pole is shaped in such a way to avoid creating lift when put into rotation (Fig. 35, pole M04 is cylindrical and symmetric).
Re claim 10, Lucky discloses a propulsion apparatus (Figs. 34-45) consisting of a pole (M04) mechanically connected to a rotating mast (M12) of a vertical take-off rotor wing aircraft (Fig. 34), and an electric turbine (M05) disposed at least one of the ends of said pole, the electric turbine being configured to rotate the pole so that rotation of the pole rotates the rotating mast to generate energy (Fig. 34, pole and rotor wing are connected and configured such that rotation of the pole rotates the mast and the rotor wing, thus generating kinetic energy).
Re claim 13, Lucky discloses the vertical take-off rotor wing aircraft as in claim 1, wherein said rotor wing is connected to said rotating mast by a steering system (Figs. 36-45) including a swash plate (M09) and oscillating system (M09, M15, M16 rotate and oscillate), and a point of attachment of said pole to said rotating mast is disposed above or below said steering system (Fig. 37, above).

Re claim 14, Lucky discloses the propulsion apparatus as in claim 10, wherein said rotating mast includes a steering system (Figs. 36-45) including a swash plate (M09) and oscillating system (M09, M15, M16 rotate and oscillate) connectable to a rotating wing (M02), and a point of attachment of said pole to said rotating mast is disposed above or below said steering system (Fig. 37, above).
Re claim 15, Lucky discloses a propulsion apparatus (Figs. 34-45) consisting of a pole (M04) mechanically connected to a rotating mast (M12) and an electric turbine (M04) disposed on at least one of the ends of said pole (Fig. 34), the electric turbine being configured to rotate the pole (Fig. 34, pole and rotor wing are connected and configured such that rotation of the pole rotates the rotor wing), and rotation of the pole rotates the rotating mast to generate energy (rotation of the rotor wing generates kinetic energy).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Tilbor et al (“Tilbor”) (US 5297759 A).
Re claim 3, Lucky discloses the vertical take-off rotor wing aircraft as in claim 1, but fails to disclose wherein the pole is internally hollow to allow the passage of electrical conductors to the electric turbines.
Col 7, lines 11-13, “Wire pairs 38 are preferably passed from the hub 20 through channels in each wing 30 supporting a motor 47 to power the motor”; Fig. 3).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lucky by having the pole be hollow as disclosed by Tilbor. One of ordinary skill in the art would have been motivated to make this modification to provide space for electrical connections to pass and for weight reduction purposes.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Wittig (US 8764397 B1).
Re claim 8, Lucky discloses the vertical take-off rotor wing aircraft as in claim 1, wherein the pole is made of carbon fiber.
However, Wittig teaches a rotor wing aircraft, wherein the pole is made of carbon fiber (Col 3, lines 43-45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lucky by having the pole be made of carbon fiber as disclosed by Wittig. One of ordinary skill in the art would have been motivated to make this modification to meet design criteria for strength to weight ratio of materials.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Zimet et al (“Zimet”) (US 20060231677 A1).
Re claim 9, Lucky discloses the vertical take-off rotor wing aircraft as in claim 1, but fails to disclose that the rotor wing aircraft comprises two electric fans that are controllable by use of pedals to allow a rotation of the rotor wing aircraft (100) up to 360° on the yaw axis.
400) that allow a rotation of the rotor wing aircraft (100) up to 360° on the yaw axis (Para 0044, “An auxiliary left and right propellers system 410 and 440 provide forward, backwards and yaw movements”, the degrees of rotation are unbounded and include 360). Zimet does not state that the fans are controlled by pedals, but they are nonetheless controllable, or able to be controlled, by pedals as the limitation requires. One of ordinary skill in the art would be able to provide control to the fans from any control input, including the pedals, which is a common input for yaw control.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lucky by adding two electric fans that allow a rotation of the rotor wing up to 360° on the yaw axis as disclosed by Zimet. One of ordinary skill in the art would have been motivated to make this modification to provide effective control of the aircraft in the yaw axis.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Pfammatter et al (US 20190375495 A1)
Re claim 11, Lucky discloses the vertical take-off rotor wing aircraft as in claim 1, but fails to disclose that the battery is a lithium-ion battery pack, the lithium-ion battery pack being chosen from battery packs having a weight comprised between 380 kg to 540 kg.
However, Pfammatter teaches a vertical take-off rotor wing aircraft (Fig. 1) in which the power battery is a lithium-ion battery pack (Para 0007/0048).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lucky by choosing lithium-ion as the battery type as disclosed by Pfammatter. One of ordinary skill in the art would have been motivated to make this modification to provide a high energy density battery that is readily available.
In re Aller, 105 USPQ 233.
Re claim 12, Lucky discloses the vertical take-off rotor wing aircraft as in claim 1, but fails to disclose that the battery is a lithium-ion battery pack, the lithium-ion battery pack being chosen from battery packs having a power output comprised between 95 kW/h and 135 KW/h.
However, Pfammatter teaches a vertical take-off rotor wing aircraft (Fig. 1) in which the power battery is a lithium-ion battery pack (Para 0007/0048).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lucky by choosing lithium-ion as the battery type as disclosed by Pfammatter. One of ordinary skill in the art would have been motivated to make this modification to provide a high energy density battery that is readily available.
Lucky as modified does not disclose that the battery pack has a power output comprised between 95 kW/h and 135 KW/h. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a battery pack with a power output comprised between 95 kW/h and 135 KW/h depending on the aircraft weight and mission to provide enough power necessary while not providing excess weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642